Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 24, 2010                                                                                              Marilyn Kelly,
                                                                                                                    Chief Justice

  141492                                                                                              Michael F. Cavanagh
                                                                                                        Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman
                                                                                                       Diane M. Hathaway
  MACOMB COUNTY PROSECUTOR,                                                                           Alton Thomas Davis,
          Plaintiff-Appellee,                                                                                            Justices

  v                                                                 SC: 141492
                                                                    COA: 291628
                                                                    Macomb CC: 2009-001207-AP
  ANDREW PAUL OSANTOWSKI,
          Defendant-Appellee,
  and
  PAROLE BOARD,
           Intervening Appellant.

  _________________________________________/

          On order of the Court, the application for leave to appeal the June 15, 2010
  judgment of the Court of Appeals is considered and, pursuant to MCR 7.302(H)(1), in
  lieu of granting leave to appeal, we REVERSE the judgment of the Court of Appeals, and
  we REINSTATE the Parole Board decision. The Parole Board did not abuse its
  discretion in granting parole to the defendant. The decision to grant parole was based on
  evaluation of objective criteria established by Michigan Department of Corrections policy
  directives that were required by statute, and was within the range of principled outcomes.

        YOUNG, J., would grant leave to appeal.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 24, 2010                   _________________________________________
           p1117                                                               Clerk